DETAILED ACTION
The action is in response to communications filed on 10/26/2020
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Samuel Hayim (Reg. No. Registration No.75318) on March 31 2021. 
The application has been amended as follows:

In the claims

(Currently Amended) A query-as-a-service system comprising:
a distributed data-streaming service that comprises one or more first computer systems, wherein the one or more first computer systems include: 
one or more first processors; and
one or more first memories that include one or more instructions that when executed by the one or more first processors, cause the one or more first processors to perform operations including:
receiving, from each of a plurality of internet-of-things (IoT) devices, one or more communications through one or more networks, each communication of the one or more communications including unstructured data associated with a function of the IoT device, the unstructured data including key/value pairs and data of a plurality of data types; 
aggregating the one or more communications; 
processing the aggregated communications to generate a set of processed data for use in generating one or more data streams; and 
receiving a first query from a first remote client computer, the first query including an identification of a first stream type from a plurality of stream types and specifying a first geographical filter that identifies a geographical location; 
generating a first IoT data stream using the set of processed data, wherein the first IoT data stream includes: 
 the first stream type, the first stream type indicating a first subset of data types of the plurality of data types included in the first IoT data stream; and
a first plurality of data messages, wherein one or more data messages of the first plurality of data messages include one or more first key/value pairs that are common to the first plurality of data messages 
wherein the first plurality of data messages correspond to a first portion of the unstructured data received from a first IoT device of the plurality of IoT devices, and wherein the first geographical filter filters out data messages of the first plurality of data messages other than data messages that contain a data value that corresponds to the geographical location;
receiving a second query from a second remote client computer, the second query including an identification of a second stream type from the plurality of stream types; 
generating a second IoT data stream using the set of processed data, wherein the second IoT data stream is generated in parallel with generation of the first IoT data stream, and wherein the second IoT data stream includes: 
 the second stream type, the second stream type indicating a second subset of data types of the plurality of data types included in the second IoT data stream, the second subset of data types including at least some data types that are different from data types included in the first subset of data types; and
a second plurality of data messages, wherein one or more data messages of the second plurality of data messages include one or more third key/value pairs that are common to the second plurality of data messages and one or more fourth key/value pairs that are unique to the second stream type,
wherein the second plurality of data messages that correspond to a second portion of the unstructured data received from the first IoT device of the plurality of IoT devices; 

transferring, in response to receiving the second query and to the second remote client computer, a second query result that includes the second IoT data stream. 
2. 	(Previously presented) The query-as-a-service system of claim 1, wherein the IoT devices include one or more of:
network-connected processor-controlled computers;
network-connected processor-controlled devices; 
network-connected processor-controlled appliances; and
network-connected devices controlled by logic circuitry.
3.	(Previously presented) The query-as-a-service system of claim 1, wherein:
each of the one or more communications comprises event messages that each includes data values associated with one or more data fields;
the event messages are enriched, by the distributed data-streaming service, to include additional data values corresponding to additional fields; and 
the enriched event messages are assembled into session messages by the distributed data-streaming service, each session message including data values corresponding to one or more event messages that are each associated with a particular session identifier. 
4.	(Previously presented) The query-as-a-service system of claim 3, wherein the first IoT data stream includes session messages associated with a session identifier included in a list of session identifiers associated with the first IoT data stream, the session identifiers in each list of session identifiers being different from the session identifiers in other lists of session identifiers associated with the second IoT data stream.
5.	(Previously presented) The query-as-a-service system of claim 4, wherein each IoT data stream is partitioned based on time into one or more time partitions, with the 
6.	(Currently Amended) The query-as-a-service system of claim 5, wherein the data stored in a mass-storage device is stored as separated compressed columns, each column containing the data values for a particular data field of a particular session message of the session messages.
7.	(Previously presented) The query-as-a-service system of claim 6, wherein the query-as-a-service system does not create and maintain indexes for the data stored in compressed columns.
8.	(Currently Amended) The query-as-a-service system of claim 1, further comprising one or more second computer systems that include a driver computer system and multiple worker computer systems, the driver computer system executing instructions that cause the driver computer system to perform operations including:
parsing the first query from the remote client computer;
determining a plurality of data sources to be processed by worker systems in order to execute the first query, [[a]] each data source of the plurality of data sources comprising one or more of a mass-storage device that stores data streamed from a first data substream during a particular time partition and [[a]] the first IoT data stream 
allocating a number of worker computer systems based on, at least in part, the determined  plurality of data sources; 
configuring each worker computer system of the number of worker computer systems to execute the first query; and
continuously: 
assigns one or more data sources to each worker computer system without a current data-source assignment; and
 plurality of data sources have been processed by the number of worker computer systems.
9.	(Previously presented) The query-as-a-service system of claim 8, wherein the driver computer system configures the worker computer systems by transmitting, to each worker computer system of the number of worker computer systems, query execution information that includes indications of one or more columns relevant to query execution and a query plan.
10.	(Previously presented) The query-as-a-service system of claim 9, wherein a worker computer system processes a data source by:
determining one or more columns of the one or more columns to access;
uncompressing data included in the determined one or more columns;
executing the query plan using the uncompressed data to generate local query results; and
returning the local query results to the driver computer system.
11.	(Previously presented) The query-as-a-service system of claim 8, wherein the worker computer systems do not transfer data to other worker computer systems during data-source processing.
12.	 (Previously presented) The query-as-a-service system of claim 8, wherein the driver computer system executes a join process on each local query results received from worker computer systems, the join process adding additional data to the first query result obtained from data external to the set of processed data.
13.	(Currently Amended) The query-as-a-service system of claim 9, wherein the driver computer system transmits an indication that the first query is an aggregation-type query for which a local hashmap is maintained by each worker computer system of the number of worker computer systems.
 by updating the local hashmap for each multiset value, and wherein the local query results include the local hashmap.
15.	(Previously presented) The query-as-a-service system of claim 14, wherein a worker computer system updates the local hashmap for each multiset value by:
generating a hash value for the multiset value;
partitioning the hash value into an index portion and a remaining portion;
generating an index within the local hashmap using the index portion; and
setting a hashmap register that is indexed by the generated index to a maximum of: a current value stored in the hashmap register and the index of a least significant “1” bit in the remaining portion.
16.	(Currently Amended) The query-as-a-service system of claim 14, wherein the driver computer system:
generates a merged global hashmap by merging the local hashmap included in the local query results with a global hashmap maintained by the driver computer system;
computes a current estimate of [[a]] the cardinality of unique values in [[a]] the multiset; and
transmitting the current estimate of the cardinality of unique values.
17.	(Previously presented) The query-as-a-service system of claim 16, wherein the local hashmap included in the local query results is merged with a global hashmap by setting a value of each register j of the merged global hashmap to be a maximum of the value stored in register j of the global hashmap and value stored in register j of the local hashmap. 
18.	(Previously presented) The query-as-a-service system of claim 1, wherein the first IoT data stream is transferred to the remote client computer in one of the following formats: XML, JSON, a comma-separated-value format, and an optimized-row-column format.

20.	(Canceled)
21. 	(Previously presented) The query-as-a-service system of claim 1, wherein the operations further include:
receiving, from the remote client computer, a request for particular data values, wherein the particular data values are not included in the unstructured data; and
modifying instrumentation code stored by one or more IoT devices of the plurality of IoT devices, wherein modifying the instrumentation code causes the one or more IoT devices to collect the particular data values.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Yacoub et al. US2016/0205106 discloses a system where users can subscribe to a IoT device feed and querying for an IoT stream. Fuchs US2017/0193041 teaches querying for key value pairs.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of having a first query and a second query directed at a IoT data stream to generate stream of IoT data as results for the query specified for a type of IoT stream data The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153